Opinion filed February 16, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00247-CV
                                       __________

                  LARRY BOHANNON AND ADOBE OILFIELD
                         SERVICES, LTD., Appellants
                                    V.
                  TRILOGY OPERATING, INC., CHRIS SMITH,
                     AND MICHAEL G. MOONEY, Appellees


                           On Appeal from the 238th District Court
                                  Midland County, Texas
                              Trial Court Cause No. CV47294


                           MEMORANDUM                  OPINION
       Larry Bohannon and Adobe Oilfield Services, Ltd. are the appellants in this appeal. They
have filed an unopposed motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In
the motion, appellants state that “[a] settlement agreement has been reached between the parties,
part of which calls for the dismissal of this appeal.” Therefore, in accordance with appellants’
request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                    PER CURIAM
February 16, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.